DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-6 and 8-32 are pending in the case. Claims 1, 31, and 32 are independent claims. Claim 7 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8, 13, 25, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), in view of Kang et al. (US 2014/0285422 A1).

Regarding claim 1, Villa teaches a method comprising:
at an electronic device in communication with a touch-sensitive display (FIG. 2B and [0038]: mobile communication device 200 of FIG. 2B is in communication with a touchscreen 291):
displaying, on the touch-sensitive display, a  (FIG. 3 and [0043]: for example, a UI for a camera application is launched and displayed in a user interface. A first portion includes a portion, like the bottom and/or top of the display, that includes respective content such as UI buttons, any of which may correspond to a first selectable option.);
while displaying a second portion of the scrollable user interface, wherein the second portion of the user interface does not include the first selectable option, detecting an object near the touch-sensitive display (FIG. 3, [0043], and [0045]: As described in [0045], “the finger sensor 215 of FIG. 2B may detect the index finger of the hand 320 positioned above the screen within a specified distance.” While a second portion of the UI is displayed, which is a middle portion not including either the top or bottom portions that include UI buttons including the first selectable option, an object/user’s finger is detected near the touch-sensitive display); and
in response to detecting the object near the touch-sensitive display:
in accordance with a determination that the object satisfies one or more criteria, including a criterion that is satisfied when the object is hovering over the touch-sensitive display, updating the (FIG. 3, [0045], and [0050]: in accordance with a determination that the finger/object is hovering within a distance of touchscreen 291 and continues to hover past a threshold period of time, the user interface is updated; FIG. 3 and [0052-0053]: the updated UI includes a first selectable option, such as any one of dynamic button 305 or dynamic buttons 310 that corresponds to the first selectable element. That is, dynamic buttons correspond to the original command buttons, just positioned for easier access); and 
in accordance with a determination that the object does not satisfy the one or more criteria, forgoing updating the  ([0050]: the hover menu is generated in response to the object satisfying the criteria. If the object does not satisfy the criteria, then the hover menu is not generated and, thus, the electronic device forgoes updating the UI).

Villa does not explicitly teach the user interface being a scrollable user interface.
Kang teaches the user interface being a scrollable user interface (FIGS. 2A-B and [0078]: a user may perform a hovering gesture to display hidden information; FIGS. 5A-B and [0100]: the user interface/first screen 161 is scrollable).


Regarding claim 2, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object is positioned over the touch-sensitive display ([0050]: a criterion is satisfied when the finger/object is “hovering above the touch screen 291… and within the given area of the touchscreen 291”. See additional details in [0045-0047]).

Regarding claim 3, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object is detected for longer than a time threshold near the touch-sensitive display (end of [0023] and [0045-0046]: a criterion is satisfied when the finger/object is detected for longer than a time threshold near the touchscreen 291).

Regarding claim 4, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object is further than a threshold distance from the touch-sensitive display ([0023]: a 

Regarding claim 5, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein the updated user interface includes a plurality of selectable options, including the first selectable option, that occupy respective portions of the touch-sensitive display that were not occupied by a selectable option prior to detecting the object near the touch- sensitive display (FIG. 3 and [0050-0052]: the updated UI includes a plurality of selectable options, including any one of dynamic button 305 or dynamic buttons 310 corresponding to the first selectable option. Altogether, dynamic button 305 and dynamic buttons 310 occupy respective portions of the touchscreen 291. These portions were not occupied by a selectable option prior to detecting the hovering object as the hover menu, along with its various selectable options, is only prompted after detection of the finger/object near the touchscreen 291).

Regarding claim 8, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein: prior to detecting the object near the touch-sensitive display, the first selectable option is not displayed in the updated user interface, and in response to detecting the object near the touch-sensitive display, the first selectable option is revealed in the updated user interface (FIG. 3 and [0050-0052]: prior to detecting the object near the touchscreen, the first selectable option, which in this case would be one of dynamic buttons 310, is not displayed since a hover menu has not yet been generated. In response to the finger/object detected near the touchscreen, the first 

Regarding claim 13, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang further teaches wherein the 

Regarding claim 25, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein the one or more criteria include a criterion that is satisfied when the object has been detected near the touch-sensitive display for longer than a time threshold, and is not satisfied when the object has not been detected near the touch-sensitive display for longer than the time threshold (end of [0023], [0045-0046], and 

Regarding claim 30, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein the first selectable option is displayed at a location in the updated user interface that is independent of a location over the touch-sensitive display at which the object is detected (second half of [0049]: rather than the location of the object, the hover menu, which hosts the first selectable option, is displayed at a location in the updated UI based on calibration information).

Regarding claim 31, the claim recites an electronic device (Villa, mobile communication device 200 of FIG. 2B), comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Villa, processor 205 and memory 230 of FIG. 2B, [0032], and [0039]), the one or more programs including instructions for performing operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Regarding claim 32, the claim recites a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device (Villa, processor 205 and memory 230 in mobile communication device 200 of FIG. 2B, [0032], [0039-0040], and [0103]), cause the electronic device to perform operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Niranjani et al. (US 2016/0048304 A1).

Regarding claim 6, Villa in view of Kang teaches the method of claim 1. Villa further teaches wherein: prior to detecting the object near the touch-sensitive display, the first selectable option is displayed at a first size in the user interface (FIG. 3 and [0043-0044]: original UI button 315 for a shutter function is displayed at a first size in the UI. The UI button 315 corresponds to the first selectable option, which in this case would be button 305, since button 305 represents the main function of the active application, as supported in [0050] and [0053], and the shutter button is included in the hover menu, as stated at the end of [0043]; Refer also to the shutter control 115 of FIG. 1).
Villa in view of Kang does not explicitly teach in response to detecting the object near the touch-sensitive display, the first selectable option is displayed at a second size, larger than the first size, in the updated user interface. 
Niranjani teaches prior to detecting the object near the touch-sensitive display, the first selectable option is displayed at a first size in the user interface (FIG. 3A and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang to incorporate the teachings of Niranjani and in response to detecting the object near the touch-sensitive display, the first selectable option is displayed at a second size, larger than the first size, in the updated user interface. Doing so would emphasize and provide a clearer view of the selectable option to the user a selectable option, prompting the user to more effectively interact with content.

Regarding claim 23, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach the method further comprising: while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting selection of the first selectable option; and in response to detecting the selection of the first selectable option, performing the first operation associated with the first selectable option.
Niranjani teaches while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting selection of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang to incorporate the teachings of Niranjani and while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting selection of the first selectable option; and in response to detecting the selection of the first selectable option, performing the first operation associated with the first selectable option. Doing so would allow the user to quickly perform the desired interaction with content.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Ha (US 2013/0339909 A1), and in view of Bergman (US 2010/0235732 A1).

Regarding claim 9, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach wherein the first selectable option includes a visual indication of first status information for the electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hovering as disclosed in Villa in view of Kang to incorporate the teachings of Ha and have wherein the first selectable option includes a visual indication of first information for the electronic device. Doing so would provide the user access to status information of the electronic device to ensure that the electronic device has optimal settings.
Villa in view of Kang and in view of Ha does not explicitly teach a visual indication of first status information for the electronic device.
Bergman teaches a visual indication of first status information for the electronic device (FIG. 2C and [0018]: the first option corresponds to a status icon 215 for a network signal level of the computing device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first information of the electronic device as disclosed in Villa in view of Kang, and in view of Ha to incorporate the teachings of Bergman and have wherein the first selectable option includes a visual indication of first status information for the electronic device. Doing so would allow the user to preview the status of an aspect of the electronic device prior to viewing additional second status information. In this way, the user can discern whether or not 

Regarding claim 10, Villa in view of Kang, in view of Ha, and in view of Bergman teaches the method of claim 9. Villa in view of Kang, in view of Ha, and in view of Bergman further teaches wherein the first selectable option is selectable to display, on the touch-sensitive display, the first status information and second status information for the electronic device (Ha, FIG. 5C and [0063-0065]: the first selectable option/Wi-Fi menu 501 is selectable to display, on the touch-sensitive display, first information that is Wi-Fi menu 501 and second status information/pop-up window 501a for the computing device) (Bergman, for the first status information aspect: FIG. 2C and [0018]: the first option corresponds to a status icon 215 for a network signal level of the computing device).  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of van Os et al. (US 2013/0345980 A1).

Regarding claim 11, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang further teaches wherein the scrollable user interface does not include the first selectable option, and the updated user interface includes a plurality of selectable options, including the first selectable option, wherein the plurality of selectable options 
Although Villa teaches that the disclosed features may be implemented on a maps or navigation application ([0061]), Villa in view of Kang does not explicitly teach the scrollable user interface comprising a map user interface that includes a map, and the updated user interface includes the map and a plurality of selectable options overlaid on the map and that are selectable to interact with the map.
Van Os teaches the user interface comprising a map user interface that includes a map, and the updated user interface includes the map and a plurality of selectable options overlaid on the map and that are selectable to interact with the map ([0010-0011]: floating controls and a bar containing other UI controls on top of a map are originally hidden when the navigation application starts. These controls are displayed after the user provides an input.; FIG. 1 and [0081], “As shown in FIG. 1, the floating controls include an indicator 145, a 3D control 150, and a page curl control 155, while 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface disclosed in Villa in view of Kang to incorporate the teachings of van Os and have the scrollable user interface comprise a map user interface that includes a map, and the updated user interface includes the map and a plurality of selectable options overlaid on the map and that are selectable to interact with the map. Doing so would allow the user to apply the benefits of displaying the selectable options so that the user possesses controls that would help the user navigate in a map application. As the selectable options are overlaid on the map, the user is able to simultaneously view the map as well as the options to make informed decisions and efficiently interact with the map application.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Cho et al. (US 2017/0046503 A1).

Regarding claim 12, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang further teaches wherein the scrollable user interface comprises a user interface that does not include the first selectable option, and the updated user interface includes a plurality of selectable options, including the first selectable option, wherein 
Although Villa teaches that the disclosed features may be implemented on a variety of applications ([0061]), Villa in view of Kang does not explicitly teach the scrollable user interface comprising an exercise tracking application user interface that includes information about a current workout being tracked by the exercise tracking application, and the updated user interface includes the plurality of selectable options overlaid on the information about the current workout and that are selectable to interact with the exercise tracking application.
Cho teaches the user interface comprising an exercise tracking application user interface that includes information about a current workout being tracked by the exercise tracking application, and the updated user interface includes the plurality of selectable options overlaid on the information about the current workout and that are selectable to interact with the exercise tracking application (FIGS. 16B-C, [0195]: the UI for the activity schedule screen 1620 comprises an exercise tracking application that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang to incorporate the teachings of Cho and have the user interface comprise an exercise tracking application user interface that includes information about a current workout being tracked by the exercise tracking application, and the updated user interface includes the plurality of selectable options overlaid on the information about the current workout and that are selectable to interact with the exercise tracking application. Doing so would allow the user to apply the benefits of displaying the selectable options so that the user possesses controls that would help the user view additional details of an exercise tracking application. As the selectable options are overlaid on the exercise tracking application user interface, the user is able to simultaneously view the information as well as the options to make informed decisions and efficiently interact with the exercise tracking application.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Kosecoff (US 2015/0070399 A1).

Regarding claim 14, Villa in view of Kang teaches the method of claim 1. Villa does not explicitly teach wherein the scrollable user interface is a scrollable user interface of which the first portion is displayed, and the second portion is not displayed, on the touch-sensitive display without displaying a scroll bar in the scrollable user interface, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the scroll bar that indicates a relative position of the first portion of the scrollable user interface in the scrollable user interface.
Kosecoff teaches wherein the scrollable user interface is a scrollable user interface of which a first portion is displayed, and a second portion is not displayed, on the t display without displaying a scroll bar in the scrollable user interface (FIG. 3 and [0027-0029]: the UI is a scrollable UI of which a first portion is displayed and a second portion that is scrollable to is not displayed, as supported in [0033]. The scrollbar is originally not presented in the UI), and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the scroll bar that indicates a relative position of the first portion of the scrollable user interface in the scrollable user interface (FIG. 3 and [0028-0033]: after a hover event, the UI is updated to display the scroll bar that indicates a relative position of the first portion of the scrollable UI “based on the current size of the view area and the position of the view 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the touch-sensitive display of Villa in view of Kang to incorporate the teachings of Kosecoff and have wherein the user interface is a scrollable user interface of which a first portion is displayed, and a second portion is not displayed, on the touch-sensitive display without displaying a scroll bar in the scrollable user interface, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the scroll bar that indicates a relative position of the first portion of the scrollable user interface in the scrollable user interface. Doing so would allow the user to quickly discern his/her position in the context of the scrollable content so that the user can efficiently navigate to desired areas of the content.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Hong et al. (US 2016/0147384 A1).

Regarding claim 15, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang further teaches wherein the scrollable user interface is a content playback user interface, and the updated user interface includes a plurality of selectable options, including the first selectable option, for controlling the playback of the currently playing content item (Villa, FIG. 5 and [0056-0057]: an example analogous to the camera 
Villa in view of Kang does not explicitly teach content playback user interface that includes respective content related to a currently playing content item and does not include playback controls for controlling playback of the currently playing content item.
Hong teaches wherein the user interface is a content playback user interface that includes respective content related to a currently playing content item and does not include playback controls for controlling playback of the currently playing content item, and the updated user interface includes a plurality of selectable options, including the first selectable option, for controlling the playback of the currently playing content item (FIGS. 7A-C and [0163]: content playback user interface includes respective content related to playing “Over the rainbow”. The playback controls are not included in the UI until second window 720 is selected by the user, which cause the playback controls/fan type of controller 721 to be displayed.; See FIG. 6A and [0155] for another example of a content playback UI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang to incorporate the teachings of Hong and have a content playback user interface that includes .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Deets, JR. et al. (US 2019/0138160 A1).

Regarding claim 16, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach wherein the scrollable user interface is a scrollable messaging user interface, and the first selectable option is a selectable option for interacting with the messaging user interface.
Deets JR. teaches wherein the user interface is a scrollable messaging user interface and the first selectable option is a selectable option for interacting with the messaging user interface (FIGS. 2B-C and [0073-0074]: a scrollable messaging UI includes a first portion as shown in FIG. 2B, including one or more selectable options/buttons 224a-d. The UI is scrolled to a second portion of the messaging UI when the object selects button 224b. The UI is updated to display the updated UI seen in FIG. 2C, including the one or more selectable options/buttons 224a-d.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang to incorporate .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Cha (US 2020/0064906 A1).

Regarding claim 17, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach wherein the scrollable user interface does not include an indication of a current time at the electronic device when the object is detected near the touch-sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the indication of the current time at the electronic device.
Cha teaches wherein the user interface does not include an indication of a current time at the electronic device when the object is detected near the touch-sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the indication of the current time at the electronic device (FIG. 9, [0134-0135], and [0138-0139]: for example, the user may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface as disclosed in Villa in view of Kang to incorporate the teachings of Cha and have wherein the scrollable user interface does not include an indication of a current time at the electronic device when the object is detected near the touch-sensitive display, and updating the user interface to display the updated user interface includes displaying, in the updated user interface, the indication of the current time at the electronic device. Doing so would allow the user to view the current time when desired while not totally or permanently dedicating screen real estate to displaying the time so that other content may also be effectively viewed.

Claims 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Kang (US 2016/0103504 A1, hereinafter Kang2).

Regarding claim 18, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach while the object is detected near the touch-sensitive display and while displaying the updated user interface, detecting touchdown 
Kang2 teaches while the object is detected near the touch-sensitive display and while displaying the updated user interface, detecting touchdown of the object on the touch-sensitive display in an area of the updated user interface outside of a selectable option; and in response to detecting touchdown of the object on the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface ([0123] and [0128]: a hovering event via a pen is detected and the UI is updated to include control window 730. While displaying the updated UI, a touchdown of the pen is detected on the touch-sensitive display 150. This causes the updated UI to cease being displayed as the control window is removed, thereby redisplaying the UI before a control window was populated.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface as disclosed in Villa in view of Kang to incorporate the teachings of Kang2 and while the object is detected near the touch-sensitive display and while displaying the updated user interface, detecting touchdown of the object on the touch-sensitive display in an area of the updated user interface outside of a selectable option; and in response to detecting touchdown of the object on the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface. Doing so would allow the user to efficiently view content on the display without 

Regarding claim 20, Villa in view of Kang and in view of Kang2 teaches the method of claim 18. Kang2 further teaches wherein redisplaying the user interface includes ceasing display of the first selectable option on the touch-sensitive display ([0123] and [0128]: The updated UI to cease being displayed as the control window/first selectable option is removed from the touch-sensitive display 150, thereby redisplaying the UI before a control window was populated.).

Regarding claim 21, Villa in view of Kang and in view of Kang2 teaches the method of claim 18. Kang2 further teaches while the object is in contact with the touch-sensitive display and while displaying the user interface, detecting liftoff of the object from the touch-sensitive display; and in response to detecting the liftoff of the object from the touch-sensitive display: in accordance with a determination that the object is near the touch-sensitive display, redisplaying, on the touch-sensitive display, the updated user interface including the first selectable option; and in accordance with a determination that the object is not near the touch-sensitive display, forgoing redisplaying the updated user interface ([0122-0123]: control window 710/first selectable option is part of the updated UI. If the hovering stat is released, then the control window 710 is removed. However, in instances where the hovering event occurs, then the updated UI would be displayed again. If the hovering event is not satisfied, as described .

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Kang (US 2016/0103504 A1, hereinafter Kang2), and in view of Bergman (US 2010/0235732 A1).

Regarding claim 19, Villa in view of Kang and in view of Kang2 teaches the method of claim 18. Villa in view of Kang and in view of Kang2 does not explicitly teach wherein redisplaying the scrollable user interface includes reducing a size of the first selectable option on the touch-sensitive display.
Bergman teaches wherein redisplaying the user interface includes reducing a size of the first selectable option on the touch-sensitive display (FIGS. 2A-2C and [0018-0021] and [0023-0024]: When the UI is updated in response to detecting the object near the touch-sensitive display, a size of the first selectable option increases in size like a status icon 215 for network signal level as seen in FIG. 2C; FIGS. 2A-C, 3, and [0038]: after switching from the first mode of FIG. 2A to the second mode of FIG. 2C, the user may also switch from the second mode to the first mode. That is, the UI would redisplay the status icon 215 at a reduced size for network signal level as seen in FIG. 2A or 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface as 

	Regarding claim 22, Villa in view of Kang and in view of Kang2 teaches the method of claim 18. Bergman further teaches wherein: prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed at a first size, updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the respective content in the updated user interface at a second size, smaller than the first size, and redisplaying, on the touch-sensitive display, the user interface includes displaying the respective content at the first size (FIGS. 2A-2C and [0018-0021] and [0023-0024]: prior to detecting the object near the touch-sensitive display, the UI includes respective content represented by the command area 220 at a first size as seen in FIG. 2A. When the UI is updated in response to detecting the object near the touch-sensitive display, respective content in the command area 220 is displayed at a second size as seen in FIG. 2C. That is, command area 220 is displayed at a reduced size.; FIGS. 2A-C, 3, and [0038]: after switching from the first mode of FIG. 2A to the second mode of FIG. 2C, the user may also switch from the second mode to the first mode. That is, the UI would redisplay the respective content at the first size as seen in FIG. 2A).
.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Kang (US 2016/0103504 A1, hereinafter Kang2), in view of Gurson et al. (US 2020/0160982 A1).

	Regarding claim 24, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display: maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has 
	Kang2 teaches while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display ([0092] and [0123]: while displaying the updated UI that includes first selectable option, which is the control window 710 as supported in [0037], [0064], and [0122], the object is detected to no be near the touch-sensitive display when the hovering state of the electronic pen 200 is released.): ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface ([0123] and [0128]: In response to the release of the hovering state, the updated UI with the control window 710 ceases to display, thereby displaying the UI before the control window 710 was prompted. Note, also, that the updated UI that includes the first selectable option is also reverted to the original UI after a time period elapses “if a specified event does not occur within a certain time after the control window is output”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface as disclosed in Villa in view of Kang to incorporate the teachings of Kang2 and while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive 
Villa in view of Kang and in view of Kang2 does not explicitly teach maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has elapsed since the object was no longer detected near the touch-sensitive display; and in response to the first time threshold having elapsed since the object was no longer detected near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the scrollable user interface.
Gurson teaches maintaining display, on the touch-sensitive display, of the updated user interface until a first time threshold has elapsed since the object was no longer detected near an area of the display; and in response to the first time threshold having elapsed since the object was no longer detected near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the scrollable user interface ([0080], [0083-0084], and [0087]: the updated UI, which includes the annotation, is maintained on the display until a first time threshold has elapsed since a hover action. In response to the first time threshold having elapsed since the hover action, the display of the updated UI ceases and the original UI is redisplayed as the annotation is removed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detecting that the object is no longer near the touch-sensitive display and ceasing display of the updated UI as in response to the first time threshold having elapsed since the object was no longer detected near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface. Doing so would prevent the device from prematurely removing the updated UI despite the release of a hover event in case the user would like to still interact with the updated UI.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Kang (US 2016/0103504 A1, hereinafter Kang2), in view of Niranjani et al. (US 2016/0048304 A1).

Regarding claim 26, Villa in view of Kang teaches method of claim 1. Villa in view of Kang does not explicitly teach wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display, the method further comprising: while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the scrollable user interface 
Kang2 teaches while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface independent of how much time has elapsed since the object was no longer detected near the touch-sensitive display ([0092], [0123], and [0128]: while displaying the updated UI that includes first selectable option, which is the control window 710 as supported in [0037], [0064], and [0122], the object is detected to no be near the touch-sensitive display when the hovering state of the electronic pen 200 is released. In response to the release of the hovering state, the updated UI ceases to display as the control window 710/first selectable option is no longer displayed. This is done independently of how much time has elapsed since hovering was released.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface as disclosed in Villa in view of Kang to incorporate the teachings of Kang2 and while displaying, on the touch-sensitive display, the updated user interface that includes the first selectable option, detecting that the object is no longer near the touch-sensitive display; and in response to detecting that the object is no longer near the touch-sensitive display, ceasing display of the updated user interface and redisplaying, on the touch-sensitive display, the user interface independent of how much time has elapsed 
Villa in view of Kang and in view of Kang2 does not explicitly teach wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display.
Niranjani teaches wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display (FIG. 1 and [0054-0055]: one or more criteria are satisfied for a hovering event to update the UI independent of how long the object has been detected near the touch-sensitive display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang and in view of Kang2 to incorporate the teachings of Niranjani and wherein the one or more criteria are satisfied independent of how long the object has been detected near the touch-sensitive display. Doing so would allow the criteria for hovering to be more quickly satisfied so that the user can more quickly access selectable options.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Moussette et al. (US 2017/0358181 A1).

Regarding claim 27, Villa in view of Kang teaches method of claim 1. Villa further teaches the method further comprising: in response to detecting the object near the touch-sensitive display: in accordance with the determination that the object 
Villa in view of Kang does not explicitly teach generating, at the electronic device, tactile output indicating that the scrollable user interface is updated to the updated user interface.  
Moussette teaches generating, at the electronic device, tactile output indicating that the user interface is updated to the updated user interface ([0271] and [0430]: tactile output is generated indicating that the UI is updated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrollable user interface as disclosed in Villa in view of Kang to incorporate the teachings of Moussette and generate, at the electronic device, tactile output indicating that the user interface is updated to the updated user interface. Doing so would alert to the user that the user interface has been updated so that the user is aware or can confirm that an update has successfully occurred. This would prevent the user from unnecessarily attempting to update the user interface for multiple times or for a prolonged period.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Kim et al. (US 2017/0336964 A1).

Regarding claim 28, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach wherein the one or more criteria include a criterion that is not satisfied while the electronic device detects contact of an object with a mechanical input element, other than the touch-sensitive display, of the electronic device, and is satisfied while the electronic device does not detect contact of an object with the mechanical input element.
Kim teaches wherein the one or more criteria include a criterion that is not satisfied while the electronic device detects contact of an object with a mechanical input element, other than the touch-sensitive display, of the electronic device, and is satisfied while the electronic device does not detect contact of an object with the mechanical input element ([0122] and [0185]: the touch display is deactivated when an object contacts a mechanical input element such as the rim area of a wearable device. As such, the touch display is active when the device does not detect contact of an object with the mechanical input.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criteria for hovering near the touch-sensitive display of Villa in view of Kang to incorporate the teachings of Kim and have wherein the one or more criteria include a criterion that is not satisfied while the electronic device detects contact of an object with a mechanical input element, other than the touch-sensitive display, of the electronic device, and is satisfied while the electronic device does not detect contact of an object with the mechanical input element. Doing so would prevent the user from accidentally or unnecessarily using resources to activate the touch-sensitive display for input when the user is using a .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US 2017/0300205 A1), Kang et al. (US 2014/0285422 A1), in view of Bergman (US 2010/0235732 A1).

Regarding claim 29, Villa in view of Kang teaches the method of claim 1. Villa in view of Kang does not explicitly teach wherein, prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed with a first visual characteristic, and updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the respective content in the updated user interface with a second visual characteristic, different than the first visual characteristic.
Bergman teaches wherein, prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed with a first visual characteristic, and updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the respective content in the updated user interface with a second visual characteristic, different than the first visual characteristic (FIGS. 2A-2C and [0018-0021] and [0023-0024]: prior to detecting the object near the touch-sensitive display, the UI includes respective content represented by the status bar 210 at a first size/visual characteristic 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villa in view of Kang to incorporate the teachings of Bergman and have wherein, prior to detecting the object near the touch-sensitive display, the user interface includes respective content displayed with a first visual characteristic, and updating the user interface to the updated user interface in response to detecting the object near the touch-sensitive display includes displaying the respective content in the updated user interface with a second visual characteristic, different than the first visual characteristic. Doing so would provide emphasis on the active portion of content that includes the controls to the user rather than the inactive portion so that the user can quickly discern selectable options with less distraction from non-selectable ones.

Response to Arguments
Applicant’s arguments with respect to claim(s) amended claim 1, and similarly independent claims 31 and 32, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art, which include at least:
US 20200371666 A1: hidden target icons that may correspond to a specific application are displayed in response to a user hovering input
US 20170364198 A1: hover mode interaction reveals hidden UI elements
US 20160231888 A1: scrollable user interface that allows a user to access UI element not initially displayed when the user hovers a drag-and-drop gesture
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171